Citation Nr: 0836879	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a restless leg 
syndrome (RLS) disability.

2.  Entitlement to non service-connected pension benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for restless leg syndrome and declined 
jurisdiction for entitlement to non-service connected pension 
because the veteran's income was excessive.  

Following the veteran's February 2007 notice of disagreement, 
in which he referred to his claim for non-service connected 
disability pension benefits, the RO issued the veteran a 
statement of the case (SOC) in March 2007 noting the 
entitlement to non-service connected disability pension 
claim.  In his March 2007 substantive appeal to the Board the 
veteran specifically appealed that issue.  Additionally, 
despite the fact that the March 2007 SOC listed numerous 
claims, the veteran elected to include only the two issues 
listed on the title page in his substantive appeal.  Thus, 
only those issues are before the Board.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.300, and 20.302 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of 
a relationship between the current RLS disability and 
service.

2.  The veteran's annualized countable income exceeded the 
maximum annual income for pension benefits for the years 2005 
and 2006.


CONCLUSIONS OF LAW

1.  A RLS disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

2.  The veteran's family income is excessive and precludes 
him from receiving pension benefits.  38 U.S.C.A. §§ 1521, 
1541, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2005 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  


VA has attempted to obtain service medical records (SMRs).  
The RO contacted the National Personnel Records Center 
(NPRC), which responded in August 2005 that the records were 
fire-related.  The veteran was given an opportunity to have 
his service medical records reconstructed by the National 
Archives and Records Administration by completing a NA Form 
13055, however he did not return the form.  In October 2005, 
after making further efforts to obtain the veteran's SMRs, 
the RO made a formal finding that the veteran's SMRs were 
unavailable.  

VA has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the veteran's SMRs are no longer 
available and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

VA has assisted the veteran in obtaining evidence and 
afforded the veteran a medical examination and opinion as to 
the existence and etiology of his claimed RLS disability.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Regarding the claim of entitlement to non service-connected 
pension benefits, there is no legal basis upon which benefits 
sought by the appellant may be awarded.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions of VCAA have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  




Analysis

I.  Service Connection Claim 

The veteran seeks service connection for a RLS disability.  
He claims that his current RLS was caused by his legs being 
cramped in the ball turret of a B-17 bomber for many hours 
during his 26 missions in Europe.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present RLS disability.  September 2005 
private medical records note that the veteran complained that 
his legs were cold and that he loses his balance.  The 
treating physician gave the veteran an impression of restless 
leg syndrome.  A VA examination was conducted in June 2006.  
Following a physical examination, the veteran was given a 
diagnosis of restless leg syndrome.

There is, however, no competent medical evidence that the 
veteran's RLS is related to service.  As noted above, the 
veteran's SMRs are not available.  A notation from the RO 
dated in October 2005 notes that the veteran said his legs 
were not treated during service.  Personnel records reflect 
that the veteran's military service occupation (MOS) was as 
an aerial armorer-gunner.  According to the veteran's 
statements, during service his legs were cramped into a small 
space.  The veteran is competent to state whether his legs 
were cramped into a small space and the Board finds the 
veteran's statements to be credible.  

The determinative issue is whether the veteran's RLS 
disability can be directly related to service.  

The favorable evidence consists of an October 2005 private 
medical opinion, which notes that the veteran has RLS and 
that during service he spent many hours flying in a position 
of tight quarters and lacked the ability to get up.  The 
physician then opined that these types of conditions may very 
well pre-dispose, or at least contribute, to RLS.

The unfavorable evidence consists of a June 2006 VA 
examination report.  The examiner noted that he reviewed the 
veteran's claim file.  Following an examination and giving 
the veteran a diagnosis of RLS, the examiner noted that there 
is not enough evidence to indicate that the veteran's RLS is 
related to his being a turret gunner in a B-17 while sitting 
in cramped positions for long periods of time.  He then 
opined that since there is not enough evidence, it is less 
likely than not that his current restless leg condition is 
related to military service.

The negative evidence outweighs the positive.  The veteran's 
private medical opinion is merely speculative, stating that 
it may be possible that the veteran's RLS was related to his 
service.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, the medical opinion the 
veteran submitted carries little evidentiary weight because 
it is "... unsupported and unexplained..." Bloom, 12 Vet. App. 
at 187.  

In contrast, the VA examiner provided a rationale for his 
opinion, noting the lack of evidence.  He also noted a review 
of the veteran's claim file.  The opinion of a physician that 
is based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The veteran has argued that his current RLS is related to 
being cramped in service, but this is not a matter for an 
individual without medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions and private medical opinion have been considered, 
they do not outweigh the medical evidence of record, notably 
the June 2006 VA examination report, which notes that there 
is no relation between the veteran's current RLS and service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for a 
RLS disability; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

II.  Non Service-Connected Pension Claim

The veteran seeks entitlement to non service-connected 
pension benefits.  He contends that he does not get to use 
his wife's income and that therefore his income is not 
excessive for purposes of establishing eligibility to non 
service-connected pension benefits.

Non service-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA, given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.
Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The MAPR as of December 1, 2004 for a veteran with a 
dependent spouse was $13,309.00.  The MAPR as of December 1, 
2005 for a veteran with a dependent spouse was $13,855.00.  
Finally, the MAPR as of December 1, 2006 for a veteran with a 
dependent spouse was $14,313.00.  38 C.F.R. § 3.23(a)(1), 
M21-1, Part 1, Appendix B.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to pension: welfare; maintenance; VA pension benefits; 
payments under Chapter 15, including accrued pension 
benefits; reimbursement for casualty loss; profit from sale 
of property; joint accounts (accounts in joint accounts in 
banks and similar institutions acquired by reason of death of 
the other joint owner); and medical expenses in excess of 
five percent of the MAPR, which have been paid.
The term "veteran's annual income" for purposes of pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38 C.F.R. § 
3.23(d)(4).

The veteran's application for non service-connected pension 
was received in July 2005.  The evidence reflects that the 
veteran has a dependent spouse and reported that he had no 
dependent children or financially dependent parents.

In his July 2005 application, the veteran reported that to 
date, his spouse receives $1,053.20 per month in Social 
Security Administration (SSA) benefits, and that he receives 
$519.20 per month in SSA benefits and $1,044.00 per month in 
U.S. Civil Service benefits.  The veteran also noted that he 
receives $202.75 in total interest and dividends per month.

The RO noted in its March 2007 SOC that the veteran's spouse 
earned $12,638.00 in annual income from SSA benefits, and 
that the veteran annually receives $6,230.00 in SSA benefits 
and $12,528.00 in retirement benefits.  The RO found that the 
veteran had an annual income of $31,598.00.  It appears the 
RO neglected to consider the veteran's reported monthly 
income of $202.75 that he receives from interest and 
dividends.  The RO also considered the veteran and his wife's 
Medicare deduction which totaled $2,124.00.  It is not clear 
whether the RO considered the veteran's prescription and non-
prescription drug costs.  The veteran noted in his July 2005 
application that his prescription drug costs total $209.90 
per month and his non-prescription drug costs total $70.40 
per month.

The RO determined that the veteran's adjusted countable 
income for the year 2005 was $31,598.00, and that this amount 
exceeded the maximum annual rate of $13,855.00 for non 
service-connected pension set by law.  

Giving the veteran the benefit of the doubt concerning his 
drug costs, the Board finds that the veteran's annual out of 
pocket prescription drug costs are $3003.60.  This cost is 
clearly a medical expenses in excess of five percent of the 
MAPR, which in 2005, totaled approximately $692.00.  
Deducting the $3003.60 drug cost amount and the veteran's 
Medicare deduction of $2,124.00 from the veteran's annual 
income of $31,598.00, which was calculated by the RO and 
appears to exclude the veteran's monthly income of $202.75 
that he receives from interest and dividends, the veteran's 
annual family income nevertheless clearly exceeds the income 
limit established by the MAPR for 2005 and 2006, which 
respectively were $13,855.00 and $14,313.00.  The veteran is 
therefore, ineligible for a non service-connected pension for 
the years 2005 or 2006 due to excessive income for non 
service-connected pension purposes.

The Board sympathizes with the veteran's situation, however, 
the Board is bound by the laws and regulations governing VA 
benefits.  Pursuant to the governing legal authority, he does 
not meet the basic income eligibility requirement to 
establish entitlement to non service-connected pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a restless leg syndrome 
(RLS) disability is denied.

Entitlement to non service-connected pension benefits is 
denied.




____________________________________________
RONALD W. SHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


